 

 



EXHIBIT 10.1



[logo_earthsearch.jpg]

EarthSearch Communications International, Inc.

MASTER DISTRIBUTOR LICENSING AGREEMENT FOR

JSC KOMTELECOM-T

 

This Agreement dated 25th May, 2012, by and between EarthSearch Communications,
Inc., located at 810 Franklin Court, Suite H, Marietta, Georgia, USA 30067
(hereinafter "EarthSearch") and: JSC KomteleCom-T, located at 107045, r. MOCKBa,
CpeTeHcknn, TYNNK R.2, POCC1414 (Phone: 7495 916-58-91), (Hereinafter referred
to as "Master Distributor" whether signing as an individual or a company)

 

WHEREAS, EarthSearch is engaged in the business of selling the various
EarthSearch Communications wireless, RFID and GPS devices and/or accessories and
providing a subscription-based service in respect thereof (together with GATIS
"Global Asset Tracking ad Identifications System"; the "System"), and desires to
form a mutually profitable relationship with Master Distributor to obtain new
customers to purchase the System;

 

WHEREAS, Master Distributor is in the business of providing asset monitoring and
security service and desires to sell the System; and

 

WHEREAS, the parties, desire to set forth herein the terms and conditions under
which the Master Distributor will promote the products of EarthSearch
Communications

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Appointment of Master Distributor and Master Distributor's Responsibilities

 

(A)EarthSearch hereby appoints Master Distributor the right to sell the
EarthSearch Systems, products and services to a Distributor network and end user
clients.

 

(B)Master Distributor (or an employee of Master Distributor) shall be
responsible for the installation of the System to end user customer, the Master
Distributor shall be responsible for development of proper installation training
procedures for all other distributors that it shall license to resell the
EarthSearch products. If Master Distributor does not directly perform the
installation of the System and retains a third party to do so, the Master
Distributor will be responsible for ensuring that the third party so chosen has
been trained by Master Distributor or The installer must have received full
installation guidelines, procedures and policies from Master Distributor or
EarthSearch Communications. Master Distributor shall have full and complete
responsibility and liability for all claims arising out of defective
installation of devices or the lack of compliance with EarthSearch Product
Installation Manual.

 

(C)Master Distributor agrees to return all defective devices and/or accessories
for repair, maintenance; or replacement whichever is needed. Master Distributor
agrees not to allow installer, its distributors or end user clients to tamper
with the inner workings of the device at any time. Tampering with the device
will avoid ANY warranties from EarthSearch Communications and will result in
charge back to the Master Distributor at rate established for Master Distributor
purchase price of the device.

 

(D)Exclusive Territory: Russian Federation

EarthSearch hereby grant sole and exclusive rights, sell, distribute,
sub-license all of its GPS, RFID, Warehouse and all other logistics services and
product developed and offered by the company in the exclusive territory
described herein to Master Distributor. EarthSearch shall make best effort at
all times to assist and support Master Distributor in expanding, developing, and
introducing its products and services throughout the exclusive territory and by
referring business, sales or distribution opportunity to Master Distributor when
it is aware of any such opportunities.

 

 

© 2010 EarthSearch Communications International, Inc., an ECDC Company

** CONFIDENTIAL AND PROPRIETARY **

 

 

 

 

Non-exclusive territories:

 



1. Armenia

2. Azerbaijan

3. Belarus

4. Kazakhstan

5. Kyrgyzstan

6. Moldova

7. Tajikistan

8. Turkmenistan

9. Ukraine

10. Uzbekistan.

 

System and Devices



 

—Master Distributor shall have perpetual rights to all resell and market
Hardware and Equipments developed by Company including any new products not
related to current product offering: LogiBoxx, TrailerSeal, RFSea1, RFID Fixed
Readers, RFID Handheld Readers, MobileManager, TID (Trailer Identification
Devices) Halo, and RFID Temperature Sensors

 

—Master Distributor shall have access rights to the following software including
all updates improvement or ancillary applications that may be developed by
Company including but not limited to mobile devices and applications:

 

a) GATIS (global Asset Tracking and Identification Device)

b) StudentConnect (Student safety and Class attendance monitoring system)

c) WetWinds, Russia

 

Dedicated Locally Hosted Platform

 

The development of a hosted solution in the Russian domain to be located in
Moscow




1. Application Server (windows)

2. Oracle Database server

 



GLONASS Integration

 

Company will modify its hardware to use the GLONASS GPS Receiver for the Russian
market and regional territory.

 



Language, Translation and Rights to Trademarks & Logo's

 

—Translation of the system, platform, manuals and all other materials related to
both product and software to the Russian language.

 

—The right to use, transfer, sub-licenses the logo, trademark and all product
and service marks of the EarthSearch product and services to other distributors.

 

—The development of multiple market databases, geo code and map data information
for Master Distributor in Russia.

 

 

2

 

Dedicated FTP Server

 

—Proprietary FTP Access to software (for sub-Licensing and local hosting).

 

—Master Distributor shall have access and the ability to download and host
software on local server for its clients

 

—Master Distributor shall notify Company each time it shall require the
installation of the software on a client's dedicated local server

 

—Company shall provide appropriate technical and installation support for Master
distributor

 

—Company shall provide hosting service of all platforms in the local URL of the
Master Distributor market, example: www.Master Distributor.ru

 

Hardware and Software Training and Support.

 

—Company shall provide continuous training to Master Distributor for a period of
6 months. Training will commence promptly upon the execution of this Agreement

 

—In the event that Company shall send personnel and other employees to visit
with Master Distributor, Master Distributor shall be responsible for travel and
accommodation including an agreed fee for period that Company's employee shall
be at Master Distributors facility.

 

—Master Distributor shall provide its own database administrator to manage the
database provided under the licensing agreement

 

—EarthSearch shall provide level II technical support to Licensee 7 days a week
between the hours of 5:00am EST to 12:00am EST. Technical support service shall
comment upon the purchase of the initial minimum inventory required under this
Master Distributor agreement.

 

Certification of Hardware and Release of Source Codes

 

EarthSearch shall provide all the necessary support required to make appropriate

Hardware changes that may be required by Master Distributor for the delivery of
services required by its customers in the territories described in the
agreement. EarthSearch shall provide to Master Distributor the costs and fees
associated to make the changes requested and Master Distributor shall have
obligation to pay the cost of changes made to the hardware.

 

EarthSearch shall at the request of the Master Distributor and in support of its
efforts to secure Certification of product and software in Russia, agree to
provide copy of the source codes to the Russian Government security agency under
a confidentiality and non-compete agreement that shall be executed by the
Government for the review of software and for security purposes only.

 

Software and Hardware Customizations

 

At the request of the Master Distributor EarthSearch shall provide custom
solution and designs for Master Distributor and/or its clients. Master
Distributor shall complete Company's Software Requirement Specification (SRS) or
Hardware Specification Design (HSD) form, with detail project description.
EarthSearch shall provide engineering support for system design to complete
special project requested by Master Distributor and or its clients. Software
development beyond the scope of functionality modification shall be charged
directly to Distributor

 

 

3

 

 

Right to Private Label Software for Clients

 

This agreement grants Master Distributor the right and privileges to private
label the software for 3rd party clients and customers within the exclusive
territory described under the agreement. All clients granted private label
platform must at all times display the following information on the software "
Powered by Komtelecom/EarthSearch"

 

(E)Terms of the Master Licensing agreement

 

(i)Company shall provide Master Distributor product pricing at reseller pricing
that shall be 20% discounted from EarthSearch standard distributor pricing.

 

(ii)Master Distributor may create its own pricing structure and disregard
EarthSearch prices.

 

(iii)Company shall Deliver a Master Software with access to set up end user
clients and General Distributors

 

(iv)Company shall provide platform with local Russian language of Master
Distributor market

 

(v)A one week hardware and software training at Master Distributor facility.
Master Distributor shall be responsible for travel and accommodation. Or at
Company's facility for employees of Master Distributor

 

(vi)The software shall be Private labeled for Master Distributor

 

(vii)Company shall refer any potential inquiries by distributors or customers to
Master Distributor.

 

(viii)Any current distributors or customers within the territory currently
served by Master Distributor shall be referred to Master Distributor for future
support and product sales.

 

(ix)Master Distributor may design its own policies regarding sales, pricing and
billing purposes.

 

(x)Company shall bill to Master Distributor all hosting charges plus 15%
administrative fees charged in the local Master Distributor market.

 

(F)EarthSearch shall provide all necessary technical and administrative support
required to support Master Distributor to meet any and all regulatory
requirement in the local market and/or for certification of devices and
equipment described in the agreement or offered by EarthSearch now or in the
future through Master Distributor.

 

Pricing and Billing

 

(G)Master Distributor will purchase EarthSearch Communications hardware, GATIS
(Global Asset Tracking ID System) subscription and other services at the
applicable Master Distributor pricing described in Exhibit A.

 

(H)Master Distributor payments for purchases of hardware, devices, accessories,
system or services, will be based on terms established by EarthSearch
Communications Senior Management, prior to the acceptance of 'any' order from
the Master Distributor . EarthSearch retain the right to determine terms of
payment acceptable from Master Distributor which shall be either "Wire Transfer"
or other "Terms" established by EarthSearch

 

 

4

 

(I)EarthSearch Communications will invoice Master Distributor for products and
services ordered at the Master Distributor prices described in Exhibit A. Master
Distributor shall be responsible for billing its distributors and subscribing
customers and at prices it may establish at its own discretion.

 

(J)Company shall bill Master Distributor quarterly for all charges and payments
due for software usage, customization of software, hosting services and all
other services provided.

 

(K)EarthSearch will charge US$80 .00 per hour for software customization

 





(L)Hardware customization will be quoted on a project by project basis.

 

Software Fees: Licensee shall commence payment of $125,000.00 due to the Company
for GATIS software delivered to Licensee in February 20] 2. Initial payment of
$25,000 shall be made at execution of this agreement and two additional
installment payments of $50,000 to be made in 30 day and 60 days respectively.

 

Local Certification Fees: Licensee shall be responsible for all certification
fees required to operate the LogiBoxx solutions in Russia



 

2.Term

 

(A)This Agreement will remain in effect for a term of 60 months from the date
last executed below, and may be terminated by EarthSearch Communications or
Master Distributor at any time with 90 days prior written notice. First year
minimum product purchase commitment by licensee will be $250,000 plus services
and other development costs. Upon completion of local certification and
beginning in the 2nd year through the 5th year the minimum annual product
purchase commitment shall be $1,000,000.00 per year plus services and other
fees. Upon expiration of the initial term , the agreement will extend for an
additional term at the end of which shall continue on a "month-to-month" basis
until renewed or canceled by either party on 30 days prior written notice. Such
initial 60-month period, renewal or any monthly period thereafter is referred to
as the "Term."

 

(B)Notwithstanding the foregoing:

 

(i)Either party may terminate this Agreement immediately if the other party has
breached this Agreement and failed to cure such breach within 30 business days
after written notice thereof is provided to the breaching party.

 

(ii)In the event of a sale, acquisition or merger the company shall include
clauses that will protect the continued operation of the partners relationship
with the company regarding continued sale of company's products and/or continued
receipt of commission related to existing customers or new accounts so long as
the partner continued to provide service and support to such clients.

 

3.Confidentiality

 

(A)Definition — "Confidential Information" means any non-public technical or
business information of a party, including, without limitation, any information
relating to a party's techniques, know-how, current and future products and
services, research, engineering, designs, financial information, procurement
requirements, manufacturing, customer lists, business forecasts, marketing plans
and information and the specific terms and conditions of this Agreement.
"Confidential Information" will not include any information that (a) - is or
becomes generally known to the public through no fault or breach of this
Agreement by the receiving party; (b) – the receiving party can demonstrate by
written evidence was rightfully in the receiving party's possession at the time
of disclosure without an obligation of confidentiality; (c)- is independently
developed by the receiving party without use of or access to the disclosing
party's Confidential Information; or (d) - the receiving party rightfully
obtains from a third party not under a duty of confidentiality and without
restriction on use or disclosure.

 

 

5

 

(B)Non-Use and Non-Disclosure — The receiving party agrees not to use the
disclosing party's Confidential Information for any purpose except as necessary
to fulfill the receiving party's obligations under this Agreement. The receiving
party agrees not to disclose any of the disclosing party's Confidential
Information to third parties or to employees or contractors of the receiving
party, other than to those of its employees or contractors who are required to
have access to such information in order to fulfill the receiving party's
obligations under this Agreement and who have agreed in writing to maintain such
information in confidence in accordance with terms no less restrictive than
those imposed on the receiving party under this Section 5.

 

(C)Maintenance of Confidentiality — The receiving party agrees that it will take
all reasonable measures to protect the secrecy of and avoid disclosure and
unauthorized use of the disclosing party's Confidential Information. Without
limiting the foregoing, the receiving party will take at least those measures
that it takes to protect its own information of a like nature (and in no event
less than reasonable measures). The receiving party will immediately notify the
disclosing party in the event of any unauthorized use or disclosure of the
disclosing party's Confidential Information.

 

(D)Return of Confidential Information — Upon termination of this Agreement, each
party will return to the other party all copies in its possession or control of
the other party's Confidential Information or, at the sole discretion and
direction of the other party, will destroy all copies of the other party's
Confidential Information in its possession or control.

 

(E)Mandatory Disclosure — The receiving party may disclose the disclosing
party's Confidential Information in response to a valid order by a court or
other governmental body; as otherwise required by law, or as necessary to
establish the rights of either party under this Agreement, provided that the
receiving party notifies the disclosing party of such requirement prior to
disclosure and gives the disclosing party to seek any applicable protective
measure to limit or prohibit such disclosure.

 

(F)Remedies — The parties agree that any violation of threatened violation of
this Section 5 will cause irreparable injury to the disclosing party, entitling
the disclosing party to seek injunctive relief in addition to any and all legal
remedies the disclosing party may have.

 

4.Non- Compete

 

(A)The Master Distributor hereby acknowledges that the Confidential Software and
Hardware information including design, source codes, business logic are highly
confidential, and undertakes that, as long as it shall use the software it shall
not share disclose, seek to duplicate, replicate, seek to copy or attempt to
create similar software application it (i) shall treat and maintain the
Confidential Software and Hardware Information as confidential, utilizing the
same degree of care the Recipient uses to protect its own confidential
information; (ii) shall not disclose the Confidential Software and Hardware
Information to any third party investor, developer, competitors of EarthSearch
or otherwise whether or not for consideration without the written consent of the
Disclosing Party; and (iii) shall not use the Confidential Software and Hardware
Information any purpose other than the limited purpose mentioned in the
agreement and without the written consent of Disclosing Party;

 

(B)The Confidential Software and Hardware Information and all rights, title and
interest therein will remain at all times the exclusive property of EarthSearch,
any of its subsidiary companies and/or any other affiliates of EarthSearch.
Nothing hereunder may be construed as granting any right, warranty or license by
implication or otherwise under patent , copyright, know-how or design rights,
concepts or other form of protection of industrial or intellectual property, or
as creating any obligation on the part of EarthSearch to enter into any business
relationship whatsoever with Master Distributor.

 

 

 

6

 

(C)During the Agreement Period, the Master Distributor hereby, agrees that they
shall not, for themselves, or on behalf of any other Person, directly or
indirectly, without written consent of EarthSearch:

 

(i)Contact any supplier or customer of EarthSearch or aid, abet or assist any
other Person in contacting any supplier or customer of EarthSearch, for the
purpose of initiating, engaging in or furthering competition with the Business
of EarthSearch;

(ii)Use third-party devices on any EarthSearch platform;

(iii)Develop, design, manufacture, sell or solicit for sale or lease products
including computer programs, codes and documentation similar in concept or
function to those sold/licensed by EarthSearch pursuant to the Agreement.

 

5.Intellectual Property Rights

 

(A)Trademark License — EarthSearch hereby grants a non-exclusive, royalty-free,
non-transferable, non-assignable, limited license to Master Distributor to use
EarthSearch trademarks, services marks, logos and trade names (each, a "Mark")
solely in the Territory in connection with the fulfillment of Master Distributor
's obligations under this Agreement. EarthSearch will provide Master Distributor
with promotional materials related to the Products. Master Distributor will not
alter any promotional materials provided by EarthSearch or any part thereof
without EarthSearch prior written consent. Master Distributor may create
promotional materials related to the Products and may distribute such
promotional materials only upon receipt of EarthSearch's prior written consent
thereto. Master Distributor must provide EarthSearch with sample copies of any
such promotional materials. Master Distributor will display any applicable
notice of EarthSearch ownership of any Mark in each instance of a use of such
Mark. Any use of a Mark by Master Distributor will be subject to EarthSearch
trademark usage policy, as may be amended from time to time. All use of any Mark
will inure to the benefit of EarthSearch.

 

(B)Ownership — EarthSearch hereby retains any and all intellectual property and
other proprietary rights in and to all EarthSearch products, all services
related thereto and the Marks. Nothing in this Agreement will be construed to
provide Master Distributor with any intellectual property or other proprietary
rights in or to any portion of the System or Mark. Master Distributor will not
disassemble (except as necessary for the sole purpose of routine service or
maintenance) or reverse engineer any portion of the System (including the
LogiBoxx, RFSeal, TrailerSeal, TID and Mobile Manager products and related
software) without the prior written consent of EarthSearch.

 

6.Injunctive Relief — Master Distributor acknowledges that any breach of Section
5, 6, or 7 of this Agreement will give rise to irreparable injury to EarthSearch
or clients of EarthSearch, inadequately compensable in damages. Accordingly,
EarthSearch may seek and obtain injunctive relief against the breach or
threatened breach of the foregoing, in addition to any other legal remedies,
which may be available. Master Distributor further acknowledges and agrees that
the covenants contained herein are necessary for the protection of EarthSearch
legitimate business interests, including EarthSearch's trade secrets, valuable
confidential business or professional information, substantial relationships
with existing and prospective Customers, and Customer goodwill, and that the
covenants are reasonable in scope and content.

 

 

 

 

 

 

 

 

 

7

 



7. Representations and Warranties



 

(A)Mutual Warranties — Each of the parties hereby represents and warrants,
solely for the benefit of the other party, that (b) such party has the right and
authority to enter into and fully perform this Agreement, and (b) such party is
not violating any other agreement with any other party or third party by
entering into this Agreement.

 

(B)By Master Distributor — Master Distributor represents and warrants as
follows:

 

(i)It will not alter or misbrand any System or portion thereof, or any other
product or service it acquires from, or installs on behalf of, EarthSearch;

 

(ii)It has such manpower, facilities, support and services as may be required to
perform its obligations hereunder; and

 

(iii)It will not violate any applicable law or regulation in the course of its
performance of its obligations under this Agreement.

 

8.Independent Contractor

 

(A)The parties' intend that for purposes of this Agreement Master Distributor,
its Sub-Master Distributor s and agents will be an independent contractor of
EarthSearch, and that neither Master Distributor nor any of its Master
Distributor s, independent contractors, assistants or employees are Master
Distributor s, independent contractors, assistants or Master Distributor s of
EarthSearch, nor will EarthSearch and Master Distributor be deemed to be
partners or co-ventures. Master Distributor will, at its sole expense, hire and
pay wages of all administrative employees in the operation of its facilities and
business; that they will be under Master Distributor 's sole direction and
control. Master Distributor will bear and be exclusively liable for the payment
of any and all withholding taxes, premiums on all insurance, contributions and
taxes for workers, benefits and pensions, and deductions from income with regard
to Master Distributor 's fees paid pursuant to this Agreement and any
compensation paid to its Master Distributor s, independent contractors and
employees, and will indemnify and hold EarthSearch, its shareholders, officers,
directors, independent contractors, Master Distributor s and employees harmless
from and against same.

 

(B)Master Distributor will not have authority to bind EarthSearch unless such
authority is specifically granted in writing by the President of EarthSearch.
Nothing in this Agreement will be deemed or construed to create a partnership,
joint venture or formal business organization between EarthSearch and the Master
Distributor , or to cause either party to be responsible in any way for the
debts, liabilities or obligations of the other party. The Master Distributor
will at all times represent truthfully and accurately the true business
relationship between Master Distributor and EarthSearch and not make any false
or defamatory claims about EarthSearch, its products, services, rates,
employees, directors, officers or shareholders.

 

9.Indemnification — Master Distributor will indemnify, defend and hold
EarthSearch, its officers, directors, Master Distributor s, employees or
independent contractors, harmless from and against any claim, loss, liability or
expense, including reasonable attorney's fees ("Claim"), to the extent that the
Claim is caused by, arising from, incident to, or growing out of Master
Distributor 's breach of this Agreement. EarthSearch will indemnify, defend and
hold Master Distributor harmless from and against any Claim arising out of
EarthSearch's breach of any provision of this Agreement.

 

 

 

 

 

 

8

 

10.Miscellaneous

 

(A)Entire Agreement — This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, representations, warranties,
covenants, or undertakings other than those expressly set forth or referred to
herein. This Agreement supersedes any and all prior agreements and
understandings between the parties with respect to such subject matter. The
recitals contained in the "WHEREAS" clauses, along with Exhibit A attached
hereto, are material provisions of this Agreement and are hereby incorporated in
to this Agreement.

 

(B)Amendment — This Agreement may be amended only in writing signed by all of
the parties, except as otherwise provided in this Agreement.

 

(C)Waiver — To be valid, a waiver must be in writing and signed by all parties
hereto.

 

(D)Counterparts — This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument. Facsimile signatures will be treated in all respects as if
such signatures were the original signatures, and will constitute acceptance of
the terms and conditions set forth herein.

 

(E)Survival — All of the obligations of the parties, including all covenants,
agreements, indemnities, representations and warranties (to the extent not
performed at Closing) will survive Closing, and will not merge at Closing.

 

(F)Assignability — Master Distributor may not assign its rights or obligations
hereunder. EarthSearch may assign its rights and/or obligations hereunder to an
affiliate of EarthSearch or to a third party in conjunction with a merger of
EarthSearch, a sale of all or substantially all of the assets of EarthSearch or
a change of control of the ownership of EarthSearch. This Agreement will be
enforceable by, and will be binding upon, the parties hereto and their heirs,
representatives and permitted successors and assigns.

 

(G)Notices — Any notice given hereunder will be in writing, and will be
delivered to the parties at the addresses set forth in the first paragraph of
this Agreement (or as the parties may specify by due notice to the others).
Notices will be effective when received at the recipient's location (or when
delivered to that location if receipt is refused). Notices given by facsimile
transmission will be presumed received at the time indicated in the recipient's
automatic acknowledgement. Notices given by FedEx or other recognized overnight
courier service will be presumed received on the following business day. Notices
given by certified mail, return receipt requested, postage prepaid, will be
presumed received three business days after the date of mailing.

 

(H)Headings; Interpretation — The headings in this Agreement are solely for
convenience of reference and will be given no effect in the interpretation of
this Agreement. In each case where EarthSearch consent is required hereunder,
such consent may be granted or withheld in EarthSearch sole and absolute
discretion. The parties agree that the rule of construction requiring a contract
to be interpreted against the party that drafted the contract will not be
applied in any interpretation of this contract, as all parties participated
equally in the drafting of this Agreement.

 

Separability — The invalidity or unenforceability of any provision of this
Agreement will not impair the validity or enforceability of any other provision.

 

Governing Law; Fees and Expenses — This Agreement will be governed by the laws
of Delaware. Each party irrevocably submits to the exclusive jurisdiction of the
state or federal courts located in Delaware in connection with any suit, action
or other proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby, and hereby agree not to assert, by way of
motion, as a defense, or otherwise in any such suit, action or proceeding that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this agreement or
the subject matter hereof may not be enforced by such courts. If any dispute or
legal proceeding arises out of the transactions contemplated hereby, the
substantially non-prevailing party in such dispute or legal proceeding will
reimburse the substantially prevailing party for all fees, costs and expenses
(including, without limitation, attorneys' fees and court costs) incurred by the
prevailing party in connection with such dispute or legal proceeding.

 

9

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers the day and year written indicated below.

 

 

EARTHSEARCH COMMUNICATIONS, INC.

 

Signature: /s/ Kayode Aladesuyi         Name: Kayode Aladesuyi         Title:
Chairman/CEO         Date: 05/25/2012  

 

 

 

 

JSC KOMTELECOM-T

 

Signature: /s/ Boris Kunin         Name: Boris Kunin         Title: CEO        
Date: 05/25/2012  

 

10

 

 

Master Distributor Pricing

 


PRODUCT / SERVICE       HARDWARE MSRP 100-499 500+   LogiBoxxTM $615 $319 $299  
Solar Powered LogiBoxxTM $765 $499 $449   HALOTM (GPS Only) $279 $210 $199  
TrailerSeal $699 $399 $375   RFSeaI $180 $150 $145   TID (Trailer Identification
Device) $45 $30 $27   PID - (Active Personal ID Tag) $35 $21 $20   RF
Temperature Sensor $250 $188 $184   Door Sensor $55 $35 $33     Fuel Sensor    
  Tanker Trailer — Mechanical $350 $269 $249 Tanker Trailer — Sonar Available
upon request Available upon request Available upon request In Ground Tank
Available upon request Available upon  request Available upon request

 


 

 

11

 

 



Master Distributor Pricing

 

PRODUCT / SERVICE       HARDWARE MSRP 100-499 500+     Handheld Scanner      
ES3001H -- RFID, Bluetooth, WiFi, camera $1,700 $1,300 $1,200 ES3001HA -- RFID,
Bluetooth, WiFi, GPS, camera $1,900 $1,450 $1,400 ES3001HE -- RFID, Bluetooth,
WiFi, Camera, 1D Barcode $1,900 $1,450 $1,400 ES3001HB -- RFID, Bluetooth, WiFi,
GPS,GPRS, camera $2,000 $1,500 $1,450 ES3001HC -- RFID, Bluetooth, WiFi,
GPS,GPRS, Camera, Barcode 1D $2,400 $1,725 $1,675 ES3001HD -- RFID, Bluetooth,
WiFi, GPS, GPRS, Camera, Barcode 1D, 2D $2,500 $1,775 $1,725     RF Reader
Passive with WMS     Item #6134 -- With Up to 4 External Antennas $950 $532 $494
Item #6011A -- With Built in Linear Antenna $885 $434 $403 Item #601l B -- With
Built in Circular Reader plus adapter $885 $434 $403     RF Reader Passive
(Wi-Fi enabled)     Item #6134 -- With Up to 4 External Antennas $1,150 $644
$598 Item #6011A -- With Built in Linear Antenna $975 $546 $507 Item #6011B --
With Built in Circular Reader plus adapter $975 $546 $507     RF Wireless
Antenna — (for Model 6134)     MR6511—Linear $220 $126 $122 MR6528C — Circular
$190 $108 $104     Mobile Manager     With Satellite modem (Commercial) $1,280
$736 $720 With Satellite modem (Industrial) $1,600 $880 $840       Without
Satellite modem (Commercial) $599 $376 $368 Without Satellite modem (Industrial)
$739 $480 $460

 

12

 

 

INTERNATIONAL DISTRIBUTOR DATA HOSTING AND SOFTWARE LICENSE FEES PER DEVICE

 

—All Devices utilizing Regular GPS plans (No RFID application) - $4 per
month/device (1MB) / $6 per month /device (2MB)

 

—All Devices utilizing RFID application with LogiBoxx GPS - $8 per month/device
/ $12 per month/device (2MB)

 

—All Data Services Clients utilizing a Web Services Application - $3.50 per
month/device

 

—All custom development requested by end user client are billed at $80.00 per
hour. (No charges for minor software modifications)

 

—Distributor commission on software development: 25% Project Design Fees charged
to clients of Licensee-- 50% commission

 

 

 

 

 

 

 

 

 

 

 

 

13



 

 

